EXHIBIT FOR IMMEDIATE RELEASE Magal Security Systems Reports Fourth Quarter 2010 and Year-End 2010 Financial Results YAHUD, ISRAEL, April 11, 2011 Magal S3 Ltd. (NASDAQ GMS: MAGS, TASE: MAGS) today announced its financial results for the three and twelve month periods ended December 31, 2010. Management will hold an investors’ conference call later today, at 10am Eastern Time and 5pm Israel time, to discuss the results. FOURTH QUARTER 2 Revenues for the fourth quarter of 2010 totaled $15.1 million, an increase of 1% compared to the $15.0 million reported in the fourth quarter of 2009, and an increase of 13% compared to the $13.4 million reported in the prior quarter. Gross profit for the fourth quarter of 2010 was $5.5 million, or 36.6% of revenues. This is compared to a gross profit of $6.2 million, or 41.7% of revenues as reported for the fourth quarter of 2009. The change in gross margin between quarters is due to the change in the sales mix between the quarters. Operating loss for the fourth quarter of 2010 was reduced to $562,000 compared with an operating loss of $1.0 million reported in the fourth quarter of 2009. Financing expenses in the quarter amounted to $405,000 compared to $503,000 in the fourth quarter of 2009.
